Dissenting Opinion by
Van der Voort, J.:
I respectfully dissent.
While I feel that the majority of the Court correctly finds error in the action of the lower court, I do not join in the thought that this matter should be remanded for further medical testimony. In my view, the record as it presently exists, amply supports the conclusion that the appellant-husband did not retire solely to ex*306tinguish or reduce his income and concomitant support obligation. Further, on the basis of all of the evidence in the record, I would order a reduction in support payments and enter a new Order for Support in the amount of sixty-five ($65.00) dollars per week.